Exhibit 10.2

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May 29, 2009
(the “Closing Date”) between OXFORD FINANCE CORPORATION, a Delaware corporation
(“Lender”), and SCIENT’X USA, INC., a Florida corporation (“Borrower”), provides
the terms on which Lender shall lend to Borrower and Borrower shall repay
Lender. The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
IFRS. Calculations and determinations must be made following IFRS. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower unconditionally promises to pay Lender the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

2.1.1 Growth Capital Loan Facility.

(a) Availability. Subject to the terms and conditions of this Agreement, on the
Closing Date, Lender shall make one (1) Growth Capital Advance to Borrower in
the amount of Seven Million Five Hundred Thousand Dollars ($7,500,000). Borrower
may transfer the proceeds of the Growth Capital Advance to any of the other
Credit Parties as long as the transfer is evidenced by instruments substantially
in the form attached on Schedule 2.1.1.

(b) Repayment. Borrower shall make monthly payments of interest only, in
arrears, commencing on the first day of the second month following the month in
which the Funding Date occurs and continuing thereafter on the first day of each
successive calendar month during the Interest Only Period. Commencing on the
Amortization Date, Borrower shall make thirty (30) equal monthly payments of
principal and interest, in arrears, which would fully amortize the outstanding
amount of the Growth Capital Advance. All unpaid principal and accrued and
unpaid interest and all other amounts due on account of the Growth Capital
Advance are due and payable in full on the Maturity Date. The Growth Capital
Advance may only be prepaid in accordance with Sections 2.1.1(d) or 2.1.1(e).
Borrower shall pay any initial partial month’s interest from the Closing Date
through the first day of the following month.

(c) Final Payment. On the Maturity Date, Borrower shall pay, in addition to the
unpaid principal and accrued interest and all other amounts due on such date
with respect to the Growth Capital Advance, an amount equal to the Final
Payment.

(d) Permitted Prepayment. Borrower shall have the option to prepay all, but not
less than all, of the Growth Capital Advance made by Lender under this
Agreement, provided Borrower, (i) provides written notice to Lender of its
election to prepay the Growth Capital Advance at least seven (7) days prior to
such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued interest on the Growth Capital Advance,
(B) the Prepayment Fee, (C) the Final Payment, plus (D) all other sums, if any,
that have become due and payable, including Lender Expenses, if any, and
interest at the Default Rate with respect to any past due amounts.

(e) Mandatory Prepayment Upon an Acceleration. If the Growth Capital Advance is
accelerated, following the occurrence of an Event of Default, Borrower shall
immediately pay to Lender an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest on the Growth Capital Advance,
(ii) the Prepayment Fee, (iii) the Final Payment, plus (iv) all other sums, if
any, that shall have become due and payable, including Lender Expenses, if any,
and interest at the Default Rate with respect to any past due amounts.



--------------------------------------------------------------------------------

2.2 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.2(b), the principal amount outstanding
under the Growth Capital Advance shall accrue interest, which interest shall be
payable in arrears, at a fixed per annum rate equal to 12.42%, which interest
shall be payable monthly, in arrears, in accordance with Section 2.2(e) below.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points above the rate that is otherwise applicable thereto
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.2(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Lender. For the avoidance of doubt, as soon
as an Event of Default triggering the Default Rate is cured subject to
confirmation by Lender (such confirmation not to be unreasonably withheld), the
outstanding Obligations shall cease bearing interest at the Default Rate and
shall continue to bear interest at the ordinary rate set forth in
Section 2.2(a).

(c) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

(d) Debit of Accounts. Lender may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, through automatic debit of such
accounts, Automated Clearinghouse (“ACH”) or other transfers, for principal and
interest payments or any other amounts Borrower owes Lender when due. These
debits shall not constitute a set-off.

(e) Payments. Unless otherwise provided, interest is payable monthly, in
arrears, in accordance with Section 2.1.1, on the first calendar day of each
month. Payments of principal and/or interest received after 12:00 p.m. Eastern
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment is
due the next Business Day and additional fees or interest, as applicable, shall
continue to accrue.

2.3 Fees. Borrower shall pay to Lender:

(a) Facility Fee. A fully earned, non-refundable loan fee of Seventy Five
Thousand Dollars ($75,000) (the “Facility Fee”), receipt of which is
acknowledged by Lender;

(b) Final Payment. The Final Payment when due on the Growth Capital Maturity
Date or pursuant to the terms of Sections 2.1.1(d) or 2.1.1(e);

(c) Prepayment Fee. The Prepayment Fee, when due hereunder; and

(d) Lender Expenses. On the Closing Date, all Lender Expenses incurred through
the Closing Date, and after the Closing Date, all Lender Expenses within ten
(10) Business Days of Lender’s delivery to Borrower of reasonable documentation
and invoices related to such Lender Expenses.

3 CONDITIONS OF LOAN

3.1 Conditions Precedent to Growth Capital Advance. Lender’s obligation to make
the Growth Capital Advance is subject to the condition precedent that Borrower
shall consent to or have delivered, in form and substance satisfactory to
Lender, such documents, and completion of such other matters, as Lender may
reasonably deem necessary or appropriate, including, without limitation:

(a) duly executed original signatures to the Loan Documents;

 

- 2 -



--------------------------------------------------------------------------------

(b) duly executed original signatures to the Control Agreement(s);

(c) each Credit Party’s Operating Documents;

(d) certificates of good standing issued by the Secretary of State of the States
of Florida and Pennsylvania as of a date no earlier than forty five (45) days
prior to the Closing Date;

(e) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(f) a guaranty executed by each of the Guarantors (other than Scient’x Italia
S.r.l.);

(g) security instruments, including pledges of the stock or share charges of
Scient’x, S.A. owned by Scient’x Groupe, S.A. and of the stock owned by
Scient’x, S.A. of each of its direct Subsidiaries (other than Scient’x Italia
S.r.l. and Scient’x Australia Pty Ltd.) and pledges of the other personal
property of the Guarantors, duly executed by each Guarantor (other than Scient’x
Italia S.r.l.);

(h) a Success Fee Agreement;

(i) an Intellectual Property Security Agreement for Scient’x, S.A. and Borrower;

(j) evidence of repayment of certain loans by Scient’x, S.A of loans listed on
Exhibit E attached hereto;

(k) a landlord waiver;

(l)(i) a signed copy of the “Convention d’avance en compte courant” entered into
between Healthpoint (Luxembourg) II, S.à.r.l, Scient’x Groupe S.A. and Scient’x,
S.A.; (ii) evidence that Scient’x, S.A. has transferred an amount of at least
€1,787,099.35 to the Borrower; (iii) a duly executed letter of Healthpoint
(Luxembourg) II S.à.r.l to the Lender by which Healthpoint (Luxembourg) II
S.à.r.l undertakes to vote in favour of the capitalization of its advance of
€3.85 million to Scient’x Groupe S.A.; (iv) a duly executed letter of Scient’x
Groupe S.A. to the Lender by which Scient’x Groupe S.A. undertakes to vote in
favour of the capitalization of its advance of €3.85 million to Scient’x, S.A.;
and (v) a duly executed letter of Healthpoint (Luxembourg) I, S.à.r.l. to the
Lender by which Healthpoint (Luxembourg) I, S.à.r.l. undertakes to vote in
favour of the capitalization of Scient’x Groupe S.A.’s advance of €3.85 million
to Scient’x, S.A.;

(m) forms of loan and security instruments reasonably acceptable to Lender
evidencing any advances or Investments after the Closing Date by a Credit Party
in or to Surgiview, S.A.S.;

(n) duly executed original signatures to the completed Borrowing Resolutions for
each Credit Party (other than Scient’x Italia S.r.l. and Scient’x Australia Pty
Ltd.);

(o) certified copies, dated as of a recent date, of financing statement
searches, as Lender shall request, accompanied by written evidence (including
any termination statements under the Code) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the Growth Capital Advance, will be terminated or released;

(p) Perfection Certificates executed by or on behalf of each Credit Party other
than Scient’x Australia Pty Ltd.;

(q) opinions of Covington & Burling LLP, Darrois Villey Maillot Brochier, and
other counsel to Borrower and each Guarantor (other than Scient’x Italia S.r.l.)
dated as of the Closing Date;

(r) evidence satisfactory to Lender that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Lender; and

 

- 3 -



--------------------------------------------------------------------------------

(s) payment of the fees and Lender Expenses then due as specified in Section 2.3
hereof.

3.2 Conditions Precedent to all Credit Extensions. Lender’s obligation to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) Borrower shall have duly executed and delivered to Lender a note in the
amount of the Credit Extension;

(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension; and

(c) in Lender’s sole discretion, there has not been a Material Adverse Change.

3.3 Covenant to Deliver. Borrower shall deliver to Lender each item required to
be delivered to Lender under this Agreement as a condition to any Credit
Extension. A Credit Extension made prior to the receipt by Lender of any such
item shall not constitute a waiver by Lender of Borrower’s obligation to deliver
such item, and any such Credit Extension in the absence of a required item shall
be made in Lender’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of the Growth Capital Advance set forth in
this Agreement, the Growth Capital Advance shall be made upon Borrower’s
irrevocable written notice delivered to Lender in the form of a Payment/Advance
Form, executed by a Responsible Officer of Borrower or his or her designee.
Lender may rely on any telephone notice given by a person whom Lender believes
is a Responsible Officer or designee. Borrower will indemnify Lender for any
loss Lender suffers due to such reliance. Such Notice of Borrowing must be
received by Lender prior to 12:00 p.m. Eastern time, at least one (1) day prior
to the requested Funding Date.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower grants Lender, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Lender, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral (subject only to Permitted Liens
that may have priority by operation of law under this Agreement). If Borrower
shall acquire a commercial tort claim (as defined in the Code), Borrower shall
promptly notify Lender in a writing signed by Borrower of the general details
thereof (and further details as may be required by Lender) and grant to Lender
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Lender.

If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Lender’s obligation to make Credit Extensions has terminated, Lender shall,
at Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

4.2 Authorization to File Financing Statements. Borrower authorizes Lender to
file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Lender’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Lender under the
Code. Such financing statements may indicate the Collateral as “all assets of
the Debtor” or words of similar effect, or as being of an equal or lesser scope,
or with greater detail, all in Lender’s discretion.

 

- 4 -



--------------------------------------------------------------------------------

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Each Credit Party is
duly existing and in good standing in its jurisdiction of formation and is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change. In connection
with this Agreement Borrower, Scient’x, S.A., Scient’x Groupe, S.A., Surgiview,
S.A.S. and Scient’x (UK) Limited have delivered to Lender Perfection
Certificates. Borrower represents and warrants to Lender that (a) each Credit
Party’s exact legal name is that indicated on the Perfection Certificates and on
the signature page hereof with respect to those Credit Parties signing or
acknowledging the Agreement; (b) each Credit Party is an organization of the
type and is organized in the jurisdiction set forth on the Perfection
Certificates; (c) the Perfection Certificates accurately set forth each Credit
Party’s organizational identification number or accurately states that such
Credit Party has none; (d) the Perfection Certificates accurately set forth each
Credit Party’s place of business, or, if more than one, such Credit Party’s
chief executive office as well as each Credit Party’s mailing address (if
different than its chief executive office); (e) except as set forth in the
Perfection Certificates, no Credit Party (and none of its predecessors) has, in
the past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificates
pertaining to each Credit Party and their Subsidiaries is accurate and complete
(it being understood and agreed that Borrower may from time to time update
certain information in the Perfection Certificates after the Closing Date to the
extent permitted by one or more specific provisions in this Agreement). If a
Credit Party is not now a Registered Organization but later becomes one,
Borrower shall promptly notify Lender of such occurrence and provide Lender with
such Credit Party’s organizational identification number.

The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party have been duly authorized, and do not, except
as set forth on the Perfection Certificates, (i) conflict with any of such
Credit Party’s organizational documents, (ii) contravene, conflict with,
constitute a default in any material respect, under or violate any material
Requirement of Law, (iii) contravene, conflict or violate any applicable order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority by which any Credit Party or any its Subsidiaries or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or (v) constitute an event of
default under any material agreement by which any Credit Party is bound. No
Credit Party is in default under any agreement to which it is a party or by
which it is bound in which the default could reasonably be expected to result in
a Material Adverse Change.

5.2 Collateral. Each Credit Party has good title to, has rights in, and the
power to grant a security interest in, each item of the Collateral upon which it
purports to grant a Lien, free and clear of any and all Liens except Permitted
Liens. No Credit Party has any deposit accounts other than the deposit accounts
described in the Perfection Certificates, or of which Borrower has given Lender
notice and taken such actions as are necessary to give Lender a perfected
security interest therein.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificates. None of
the components of the Collateral shall be maintained at locations other than
(i) for Inventory maintained with distributors or customers in the ordinary
course of Borrower’s business, (ii) as provided in the Perfection Certificates,
or (iii) as permitted pursuant to Section 7.2.

Except as set forth on the Perfection Certificates, each Credit Party is the
sole owner of, or otherwise has the right to use, such intellectual property, as
each Credit Party, as applicable, uses as of the Closing Date in the conduct of
its business in the ordinary course. Except as set forth on the Perfection
Certificates, (i) to the knowledge of the Responsible Officers, each patent
owned by the Credit Parties is valid and enforceable, (ii) no part thereof has
been judged invalid or unenforceable, and (iii) no claim has been made in
writing to any Credit Party that the practice thereof by any such Credit Party
violates the rights of any third party, which claim could reasonably be expected
to result in a Material Adverse Change.

 

- 5 -



--------------------------------------------------------------------------------

Except as set forth on the Perfection Certificates, no Credit Party is a
licensee under any material license agreement that prohibits or otherwise
restricts a Credit Party from granting a security interest in its interest in
such license agreement or any other property. Each Credit Party shall provide
written notice to Lender within ten (10) Business Days prior to entering or
becoming bound by any such material license (other than over-the-counter
software that is commercially available to the public), and shall take such
steps as Lender reasonably requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (x) the Credit Party’s interest
in such license agreement to be deemed “Collateral” and for Lender to have a
security interest in such property that might otherwise be restricted or
prohibited by law or by the terms of such license agreement, and (y) Lender to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Lender’s rights and remedies under this
Agreement and the other Loan Documents.

5.3 Litigation. Except as set forth in the Perfection Certificates, there are no
actions or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against any Credit Party involving more than One
Hundred Thousand Dollars ($100,000).

5.4 No Material Deviation in Financial Statements. All consolidated financial
statements delivered to Lender fairly present in all material respects the
Credit Parties’ consolidated financial condition and consolidated results of
operations for the time period covered by such financial statements. There has
not been any material deterioration in the Credit Parties’ consolidated
financial condition since the date of the most recent financial statements
submitted to Lender.

5.5 Solvency. Excluding the effect of liabilities owed to Scient’x S.A, Scient’x
Groupe S.A. or Borrower pursuant to shareholder loans, the fair salable value of
each Credit Party’s assets (including goodwill minus disposition costs) exceeds
the fair value of its liabilities; no Credit Party is left with unreasonably
small capital after the transactions in this Agreement; and each Credit Party
(without taking into account such Credit Party’s obligations under any guarantee
to Lender) is able to pay its debts (including trade debts) as they mature.

5.6 Regulatory Compliance. No Credit Party is (a) an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended, (b) engaged as one of its important activities in extending
credit for margin stock (under Regulations X, T and U of the Federal Reserve
Board of Governors), or (c) a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” as each term is
defined and used in the Public Utility Holding Company Act of 2005. Each Credit
Party has complied in all material respects with all material laws, ordinances
or rules applicable to it. No Credit Party’s properties or assets has been used
by any Credit Party or, to the knowledge of the Responsible Officers, by
previous Persons, in disposing, producing, storing, treating or transporting any
hazardous substance other than legally. Each Credit Party has (i) obtained all
consents, approvals and authorizations of, (ii) made all declarations or filings
with, and (iii) given all notices to, all Governmental Authorities that, in the
case of each (i), (ii) and (iii) above, are necessary to continue their
respective businesses, in all material respects, as currently conducted.

5.7 Investments. Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.

5.8 Tax Returns and Payments; Pension Contributions. For any periods as to which
the applicable statutes of limitations have not run, and except for deferred
payment of any taxes contested in good faith by such Credit Party by appropriate
proceedings promptly and diligently instituted and conducted, each Credit Party
has timely filed all required tax returns and reports, and has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by such Credit Party. Each Credit Party may defer payment of any contested
taxes, provided that each Credit Party (a) in good faith contests its obligation
to pay the taxes by appropriate proceedings promptly and diligently instituted
and conducted, (b) notifies Lender in writing of the commencement of, and any
material development in, the proceedings, (c) posts bonds or takes any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien”. There are no claims or adjustments proposed for any of any
Credit Party’s prior tax years that could result in additional taxes becoming
due and payable by such Credit Party. Each Credit Party has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, as applicable, and no Credit Party has
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any material
liability of a Credit Party, including any material liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency,
as applicable.

 

- 6 -



--------------------------------------------------------------------------------

5.9 Use of Proceeds. Borrower and each other Credit Party shall use the proceeds
of the Credit Extensions solely as working capital and to fund its general
business requirements and not for personal, family, household or agricultural
purposes.

5.10 Affiliate Agreements. Any material agreements between or among any Credit
Parties are listed on Schedule 5.10.

5.11 Full Disclosure. No written representation, warranty or other statement of
any Credit Party in any certificate or written statement given to Lender, as of
the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Lender that the projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

6 AFFIRMATIVE COVENANTS

6.1 Government Compliance. Each Credit Party shall maintain its legal existence
and good standing in its jurisdiction of formation and each jurisdiction in
which the nature of its business requires it to be so qualified, except where
the failure to take such action would not reasonably be expected to result in a
Material Adverse Change; provided, that no Credit Party may permit its
qualification to do business in the jurisdiction of its chief executive office
to terminate or lapse. Each Credit Party shall comply, in all material respects,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could reasonably be expected to result in a Material Adverse Change.

6.2 Financial Statements, Reports, Certificates.

(a) Borrower shall deliver to Lender: (i) as soon as available, but no later
than forty-five (45) days after the last day of each fiscal month of the
Borrower, company prepared consolidated and consolidating balance sheets and
income statements covering the Credit Parties’ operations for such month
certified by a Responsible Officer and in a form reasonably acceptable to
Lender; (ii) as soon as available, but no later than one hundred eighty
(180) days after the last day of Borrower’s fiscal year, audited consolidated
financial statements prepared under IFRS, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Lender in its reasonable discretion;
(iii) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s or any Credit Party’s security holders or
to any holders of Subordinated Debt; (iv) in the event that Borrower becomes
subject to the reporting requirements under the Securities Exchange Act of 1934,
as amended, within five (5) days of filing, all reports on Form 10-K, 10-Q and
8-K filed with the Securities and Exchange Commission or a link thereto on
Borrower’s or another website on the Internet; (v) a prompt report of any legal
actions pending or threatened in writing against any Credit Party, and of which
such Credit Party has knowledge, that could result in damages or costs to any
Credit Party or any of its Subsidiaries of One Hundred Thousand Dollars
($100,000) or more; and (vi) such budgets, sales projections, operating plans
and other financial information reasonably requested in writing by Lender.

(b) Within forty-five (45) days after the last day of each month, Borrower shall
deliver to Lender with the monthly financial statements, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement for the period covered by such financial statements.

 

- 7 -



--------------------------------------------------------------------------------

(c) Upon five (5) Business Days written notice to Borrower, Borrower shall allow
Lender, during normal business hours, to audit Borrower’s Collateral at
Borrower’s expense. Such audits shall be conducted no more often than once every
six (6) months unless an Event of Default has occurred and is continuing.

(d) Deliver to Lender, within five (5) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law and that could reasonably be expected to have a
material effect on any of the Governmental Approvals or otherwise result in a
Material Adverse Change.

(e) Promptly notify Lender of any circumstance that results in the Chief
Executive Officer or the Chief Financial Officer and Chief Operating Officer of
Scient’x, S.A. not being actively engaged in the management of Scient’x, S.A.,
and the hiring and approval by the Board of Directors of Scient’x, S.A. of such
person’s replacement.

6.3 Inventory; Returns. Each Credit Party shall (a) use reasonable commercial
efforts to keep all Inventory in good and marketable condition, free from
material defects, (b) follow customary practices as they exist at the Closing
Date as to returns and allowances between each Credit Party and its Account
Debtors, and (c) promptly notify Lender of all returns, recoveries and disputes
and claims with respect to the foregoing that involve more than One Hundred
Thousand Dollars ($100,000).

6.4 Taxes; Pensions. Each Credit Party shall timely file all required tax
returns and reports and timely pay all foreign, federal, state and local taxes,
assessments, deposits and contributions except for deferred payment of any taxes
contested pursuant to the terms of Section 5.8 hereof, and shall deliver to
Lender, promptly following written demand by Lender, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.

6.5 Insurance. Each Credit Party shall maintain its respective business and
property insured for risks and in amounts standard for companies in their
respective industries, and as Lender may reasonably request. Insurance policies
shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Lender. All of Borrower’s property policies shall have a
lender’s loss payable endorsement showing Lender as lender loss payee and waive
subrogation against Lender, and all of Borrower’s liability policies shall show,
or have endorsements showing, Lender as an additional insured. All of Borrower’s
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall give Lender at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. Promptly following
Lender’s written request, Borrower shall deliver certified copies of policies
and evidence of all premium payments to Lender. If any Credit Party fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Lender, Lender may
make all or part of such payment or obtain such insurance policies required in
this Section 6.5, and take any action under the policies Lender deems prudent.

6.6 Operating Accounts.

(a) The Credit Parties shall maintain all Collateral Accounts with the banks or
financial institutions set forth in Schedule 6.6. Borrower, Scient’x, S.A. and
Scient’x Groupe, S.A. shall cause their respective Collateral Accounts to be
subject to Control Agreements (or their equivalents) in favor of and in form and
substance reasonably acceptable to Lender. Within one hundred and eighty
(180) days of the Closing Date and in accordance with Section 6.13, Scient’x
Italia S.r.l. shall cause its Collateral Accounts to be subject to Control
Agreements (or their equivalents) in favor of and in form and substance
reasonably acceptable to Lender.

(b) Each Credit Party shall provide Lender five (5) days prior written notice
before establishing any Collateral Account at or with any bank or financial
institution other than the banks or financial institutions set forth in Schedule
6.6. Borrower, Scient’x, S.A., Scient’x Groupe, S.A., and Scient’x Italia S.r.l.
shall cause the applicable bank or financial institution at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument in form and substance reasonably acceptable to
Lender.

 

- 8 -



--------------------------------------------------------------------------------

6.7 Performance to Plan. The consolidated revenue of Scient’x, S.A. and its
Subsidiaries, tested quarterly on a trailing six-month basis, shall not be less
than eighty percent (80%) of the projected revenue for such period set forth on
Annex I attached hereto (the “Quarterly Revenue Covenant”). As provided in
Section 8.2(a) of this Agreement, failure to achieve the Quarterly Revenue
Covenant shall constitute an Event of Default (as defined in Section 8),
providing Lender with all the rights and remedies set forth in this Agreement,
including Section 9 and Section 2.2(b). To the extent that following an Event of
Default caused by a failure to achieve the Quarterly Revenue Covenant, (a) the
Lender decides (in its sole discretion) to impose the Default Rate on the
Obligations as provided by Section 2.2(b) and (b) the Borrower achieves the
Quarterly Revenue Covenant in the immediately following quarter subject to
confirmation by Lender (such confirmation not to be unreasonably withheld), the
outstanding Obligations shall cease bearing interest at the Default Rate and
shall continue to bear interest at the ordinary rate set forth in
Section 2.2(a). Nothing in this Section 6.7 shall be construed to grant Borrower
a cure period in respect of this Section 6.7 that would prevent Lender from
immediately exercising all rights and remedies available to it under this
Agreement following an Event of Default caused by a failure to achieve the
Quarterly Revenue Covenant.

6.8 Protection and Registration of Intellectual Property Rights. Each Credit
Party shall (a) exercise commercially reasonable efforts to protect, defend and
maintain the validity and enforceability of its intellectual property;
(b) promptly advise Lender in writing of any known material infringements of its
intellectual property that is owned by such Credit Party and material to its
business and (c) exercise commercially reasonable efforts to not permit any such
intellectual property to be abandoned, forfeited or dedicated to the public
without Lender’s prior written consent, which consent shall not be unreasonably
withheld or delayed. If a Credit Party (i) becomes the owner of any patent,
registered trademark or servicemark, registered copyright, registered mask work,
or any pending application for any of the foregoing, whether as owner, licensee
or otherwise, or (ii) applies for any patent or the registration of any
trademark or servicemark, then such Credit Party shall promptly provide written
notice thereof to Lender and shall execute such intellectual property security
agreements and other documents and take such other actions as Lender shall
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Lender in such property. If any
Credit Party decides to register any copyrights or mask works in the United
States Copyright Office, Borrower shall: (x) provide Lender with at least ten
(10) days prior written notice of such Credit Party’s intent to register such
copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Lender may request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Lender in the copyrights or mask works intended to be registered with
the United States Copyright Office; and (z) record such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the copyright or mask work application(s) with the United States
Copyright Office. Borrower shall promptly provide to Lender copies of all
applications that any Credit Party files for patents or for the registration of
trademarks, servicemarks, copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement necessary for
Lender to perfect and maintain a first priority perfected security interest in
such property.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, each Credit Party shall, at the written request
of Lender, make available to Lender, without expense to Lender, each Credit
Party and its officers, employees and agents and such Credit Party’s books and
records, to the extent that Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Lender with respect to any Collateral or relating to any Credit Party.

6.10 Notices of Litigation and Default. Borrower shall give prompt written
notice to Lender of any litigation, other than litigation disclosed on the
Perfection Certificates, or governmental proceedings pending or threatened (in
writing) against any Credit Party which would reasonably be expected to result
in a Material Adverse Change. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon any Credit Party (or any officer thereof) becoming aware
of the existence of any Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default,
Borrower shall give written notice to Lender of such occurrence, which such
notice shall include a reasonably detailed description of such Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.

 

- 9 -



--------------------------------------------------------------------------------

6.11 Creation/Acquisition of Subsidiaries. (a) Borrower shall give prompt
written notice to Lender of the creation or acquisition by any Credit Party of
any Subsidiary, (b) and each such Credit Party, as applicable, shall take all
such action as may be reasonably required by Lender to cause such Subsidiary to
guarantee the Obligations and grant a security interest in the assets of such
Subsidiary to Lender on terms reasonably acceptable to Lender, and (c) each such
Credit Party, as applicable, shall grant to Lender a first priority perfected
security interest in the stock, units or other evidence of ownership of such
Subsidiary owned by such Credit Party on terms reasonably acceptable to Lender.
Lender acknowledges that the bylaws of Scient’x, S.A. require that each director
of Scient’x, S.A. hold at least one share of its stock. Lender agrees that until
such time as the bylaws of Scient’x, S.A. are amended to eliminate this
requirement, Lender will, upon the request of Scient’x, S.A. in connection with
the appointment of a new member of the Scient’x, S.A. board of directors,
promptly release one share of Scient’x, S.A. stock from the pledge of Scient’x,
S.A. shares referred to in Section 3.1(g) on the same terms as other shares of
existing directors, to allow such share to be transferred to the new member of
the board of Scient’x, S.A. pursuant to an agreement called “Prêt de
consommation d’action”; provided that upon amendment of such bylaws, such “Prêt
de consommation d’action” shall be automatically terminated and any such shares
shall become subject to the pledge.

6.12 Advances to Credit Parties. All advances or Investments by any Credit Party
to or in another Credit Party shall be evidenced by one or more promissory
note(s) or loan agreements substantially in the forms attached as Schedule 2.1.1
or otherwise by documents reasonably acceptable to Lender and such promissory
note(s) and/or documents shall be pledged to Lender as Collateral in the case of
Borrower and pursuant to the relevant guarantee and security documentation with
respect to other Credit Parties. Any advance or Investment to or in Surgiview,
S.A.S. or Scient’x Australia Pty Ltd, shall be secured by a first priority
charge over the personal property of such entity. Except when the direct
recipient of the advance is Surgiview, S.A.S. or Scient’x Australia Pty Ltd, the
proceeds of such advances or Investments shall be funded into one or more
accounts over which Lender has a security interest.

6.13 Scient’x Italia S.r.l.; Scient’x Australia Pty Ltd. (a) Within one hundred
eighty (180) days after the Closing Date, (i) Scient’x Italia S.r.l. shall
deliver to Lender an unconditional guaranty and security instruments and
(ii) Scient’x, S.A. shall deliver to Lender an agreement pledging the shares of
Scient’x Italia S.r.l. owned by Scient’x, S.A., such documents in each case to
be in form and substance reasonably acceptable to Lender, provided that if
Lender has not received those documents within such 180 day period, but Credit
Parties are exercising commercially reasonable efforts to deliver them to
Lender, then subject to the consent of Lender, not to be unreasonably withheld,
Credit Parties may have an additional time period, not to exceed 180 days, in
which to cause those documents to be delivered. 

(b) Within sixty (60) days of the Closing Date, (i) Scient’x Australia Pty Ltd
shall deliver to Lender an acknowledgement of this Agreement and a Perfection
Certificate and (ii) Scient’x, S.A. shall deliver to Lender an agreement
pledging the shares of Scient’x Australia Pty Ltd. owned by Scient’x, S.A., such
documents in each case to be in form and substance reasonably acceptable to
Lender.

(c) No Credit Party shall make any advance to, or Investment in, Scient’x Italia
S.r.l. until Lender has received the documents set forth in Section 6.13(a). No
Credit Party shall make any advance to, or Investment in, Scient’x Australia Pty
Ltd until Lender has received the documents set forth in Section 6.13(b).
Failure to deliver the documents set forth in this Section 6.13 within the
period(s) specified shall constitute an Event of Default.

6.14 Further Assurances. Each Credit Party shall execute any further instruments
and take further action as Lender reasonably requests in writing to perfect or
continue Lender’s Lien in the Collateral or to effect the purposes of this
Agreement and the other Loan Documents.

7 NEGATIVE COVENANTS

7.1 Dispositions. No Credit Party shall convey, sell, lease, transfer or
otherwise dispose of (collectively, “Transfer”), all or any part of its business
or property, except for Transfers (a) of Inventory in the ordinary course of
business; (b) of Inventory among Credit Parties for the purpose of reducing
costs or enhancing deliveries to customers; (c) of worn-out or obsolete
Equipment; (d) in connection with Permitted Liens and Permitted Investments; and
(e) of non-exclusive licenses for the use of the property of any Credit Party or
its Subsidiaries in the ordinary course of business.

 

- 10 -



--------------------------------------------------------------------------------

7.2 Changes in Business, Management, Control, or Business Locations. Without the
prior written consent of Lender, (a) no Credit Party shall engage in any
business other than the businesses currently engaged in by such Credit Party, as
applicable, or reasonably related thereto; (b) no Credit Party shall liquidate
or dissolve; or (c) no Credit Party shall (i) have a Key Person Event or
(ii) permit or shall suffer any Change in Control. Without at least ten
(10) days prior written notice to Lender, no Credit Party shall: (1) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than One Hundred Thousand Dollars ($100,000) in
such Credit Party’s assets or property), (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.

7.3 Mergers or Acquisitions. Without the prior written consent of Lender, no
Credit Party shall merge or consolidate with any other Person, or acquire all or
substantially all of the capital stock or property of another Person, provided
that a Subsidiary may merge or consolidate into another Subsidiary or into
another Credit Party.

7.4 Indebtedness. Without the prior consent of Lender, no Credit Party shall
create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Except for Permitted Liens, (a) no Credit Party shall create,
incur, allow, or suffer any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts; (b) Borrower shall
not permit any Collateral not to be subject to the first priority security
interest granted herein; and (c) no Credit Party shall enter into any agreement,
document, instrument or other arrangement (except with or in favor of Lender)
with any Person that directly or indirectly prohibits or has the effect of
prohibiting any Credit Party from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any Credit Party’s property.

7.6 Maintenance of Collateral Accounts. No Credit Party shall maintain any
Collateral Account except pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. Without the prior consent of Lender, no Credit
Party shall (a) pay any dividends or make any distribution or payment or redeem,
retire or purchase any capital stock other than Permitted Distributions; or
(b) directly or indirectly acquire or own any Person, or make any Investment in
any Person, other than Permitted Investments.

7.8 Transactions with Affiliates. No Credit Party shall enter into or permit to
exist any material transaction with any Affiliate of any Credit Party except for
transactions contemplated by the Loan Documents (including as permitted under
Section 7.1) and transactions that are in the ordinary course of business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable).

7.9 Subordinated Debt. No Credit Party shall (a) make or permit any payment on
any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof or adversely affect the
subordination thereof to Obligations owed to Lender.

7.10 Compliance. No Credit Party shall become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose. No Credit Party shall (i) fail to meet the
minimum funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur, (ii) fail to comply with the Federal
Fair Labor Standards Act or violate in any material respect any other material
law or regulation, (iii) withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan,
in all cases where such failure or withdrawal could reasonably be expected to
result in a Material Adverse Change.

 

- 11 -



--------------------------------------------------------------------------------

7.11 Indebtedness Payments. Except for regularly scheduled payments made in
respect of the financial, equipment, automobile and other leases set forth in
the Perfection Certificates, no Credit Party shall (i) prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled repayment
thereof any Indebtedness for borrowed money (other than amounts due under this
Agreement or due Lender) or lease obligations, (ii) amend, modify or otherwise
change the terms of any Indebtedness for borrowed money or lease obligations so
as to accelerate the scheduled repayment thereof or (iii) repay any notes to
officers, directors or shareholders.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Maturity Date).

8.2 Covenant Default.

(a) Any Credit Party fails or neglects to perform any obligation in Section 6.2,
6.3, 6.4, 6.6, 6.7, 6.11, 6.12 or 6.13 or violates any covenant in Section 7; or

(b) Any Credit Party fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Document to which it is a party, and as to any default (other than
those specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
fifteen (15) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the fifteen (15) day period or
cannot after diligent attempts by such Credit Party be cured within such fifteen
(15) day period, and such default is likely to be cured within a reasonable
time, then such Credit Party shall have an additional period (which shall not in
any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (provided that, as to any guaranty provided by a Guarantor,
the cure period, if any, will be as stated in the guaranty, as specified in
Section 8.10, and not the fifteen (15) days specified in this Section);

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business. (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds in excess of One
Hundred Thousand Dollars ($100,000) of a Credit Party or of any entity under
control of a Credit Party (including a Subsidiary) on deposit with any of the
banks or financial institutions disclosed in the Perfection Certificates, or
(ii) a notice of lien, levy, or assessment is filed against any of a Credit
Party’s assets having a fair market value in excess of One Hundred Thousand
Dollars ($100,000) by any government agency, and the same under subclauses
(a)(i) and (ii) hereof are not, within thirty (30) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise) and the Borrower shall not, within such thirty (30) day period, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; and (b) (i) any material portion of a Credit Party’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or
(ii) any court order enjoins, restrains, or prevents a Credit Party from
conducting any part of its business, and the same under (b)(i) and (ii) hereof
shall not have been discharged, bonded or a stay of execution thereof shall not
have been procured, within thirty (30) days from the date of entry thereof and
the Borrower shall not, within such thirty (30) day period, or such longer
period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal;

8.5 Insolvency. (a) Any Credit Party is unable to pay its debts (including trade
debts but excluding uncalled obligations of any Credit Party to Lender under any
guaranty issued to Lender) as they become due; (b) any Credit Party otherwise
becomes insolvent under the laws of the applicable jurisdiction; (c) any Credit
Party begins an Insolvency Proceeding; or (d) an Insolvency Proceeding is begun
against any Credit Party and not dismissed or stayed within thirty (30) days;

 

- 12 -



--------------------------------------------------------------------------------

8.6 Other Agreements. There is a default in any agreement to which any Credit
Party is a party with a third party or parties resulting in a right, by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could reasonably be expected to result in a Material Adverse
Change;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000) (not covered by independent third-party insurance as
to which liability has not been denied by such insurance carrier) shall be
rendered against any Credit Party and shall remain unsatisfied, unvacated, or
unstayed for a period of thirty (30) days after the entry thereof (provided that
no Credit Extensions will be made prior to the satisfaction, vacation, or stay
of such judgment, order, or decree);

8.8 Misrepresentations. Any Credit Party or any Person acting for such Credit
Party makes any representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to Lender or to
induce Lender to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
any Credit Party and any creditor of such Credit Party that signed a
subordination, intercreditor, or other similar agreement with Lender, or any
creditor that has signed such an agreement with Lender breaches any terms of
such agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect or (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations and such failure
continues beyond the grace or cure period, if any, specified in such guaranty.

8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above that could reasonably be expected to result in a Material
Adverse Change.

9 LENDER’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Lender
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Lender);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Lender;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Lender considers advisable, notify any
Person owing any Credit Party money of Lender’s security interest in such funds,
and verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Lender requests and make it available at a
place to be designated by Lender that is commercially reasonable. Lender may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Lender a license to enter and occupy any of
its premises, without charge, to exercise any of Lender’s rights or remedies;

 

- 13 -



--------------------------------------------------------------------------------

(e) apply to the Obligations any (i) balances and deposits of any Credit Party
over which it has control, or (ii) any amount held by Lender owing to or for the
credit or the account of any Credit Party;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Borrower hereby grants Lender,
effective for the duration of any Event of Default and to the extent permitted
by law, a non-exclusive, royalty-free license or other right to use, without
charge, each Credit Party’s labels, patents, copyrights, mask works, rights of
use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Lender’s exercise of its rights under this Section and for no
other purpose;

(g) deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(h) demand and receive possession of Borrower’s Books; and

(i) exercise all rights and remedies available to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower irrevocably appoints Lender as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Lender determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Lender or a third party as the Code permits. Borrower appoints Lender as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Lender’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Lender is under no further
obligation to make Credit Extensions hereunder. Lender’s foregoing appointment
as Borrower’s attorney in fact, and all of Lender’s rights and powers, coupled
with an interest, are irrevocable until all Obligations have been fully repaid
and performed and Lender’s obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If any Credit Party fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Lender may obtain such insurance or make such payment, and
all amounts so paid by Lender are Lender Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral. Lender will make reasonable efforts to provide Borrower with
notice of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Lender are deemed an agreement to
make similar payments in the future or Lender’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. No Credit Party shall have any right
to specify the order or the accounts to which Lender shall allocate or apply any
payments required to be made by any Credit Party to Lender or otherwise received
by Lender under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement. If an Event of Default has occurred and
is continuing, Lender may apply any funds in its possession, whether from
Borrower account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations in such order as Lender shall determine in its sole discretion.
Each Credit Party shall remain liable to Lender for any deficiency. If Lender,
in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

 

- 14 -



--------------------------------------------------------------------------------

9.5 Lender’s Liability for Collateral. Lender shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. The Credit
Parties bear all risk of loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Lender’s failure, at any time or times, to
require strict performance by any Credit Party of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by Lender and
then is only effective for the specific instance and purpose for which it is
given. Lender’s rights and remedies under this Agreement and the other Loan
Documents are cumulative. Lender has all rights and remedies provided under the
Code, by law, or in equity. Lender’s exercise of one right or remedy is not an
election, and Lender’s waiver of any Event of Default is not a continuing
waiver. Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

9.7 Demand Waiver. Borrower, for itself an on behalf of each other Credit Party,
waives demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Lender on which any Credit Party is liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission or electronic mail transmission, provided that a transmission by
electronic mail shall be deemed to have been validly served, given, or delivered
only if notice is also delivered by one of the methods of delivery set forth in
Sections 10(a), (c) or (d) within two (2) Business Days of such email
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Lender or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

If to Borrower:    SCIENT’X USA, INC.    900 Airport Road, Suite 3B    West
Chester, PA 19380    Attn: Chief Financial Officer    Fax: (610) 840 6295   
Email: A.Custin@scientxusa.com

 

- 15 -



--------------------------------------------------------------------------------

If to Lender:    OXFORD FINANCE CORPORATION    133 N. Fairfax Street   
Alexandria, VA 22314    Attn: Tim A. Lex, Chief Operating Officer    Fax: (703)
519-5225    Email: tlex@oxfordfinance.com

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lender each submit to the exclusive jurisdiction
of the State and Federal courts in the Borough of Manhattan, New York; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Lender. Borrower submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and consents
to the granting of such legal or equitable relief as is deemed appropriate by
such court. Borrower waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Lender’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.

12.2 Indemnification. Borrower shall indemnify, defend and hold Lender and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Lender Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Lender and Borrower, except for Claims and/or losses
directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

12.3 Limitation of Liability. Lender shall in no case be liable for any
punitive, special, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

- 16 -



--------------------------------------------------------------------------------

12.6 Correction of Loan Documents. Lender may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

12.7 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing and signed by both Lender and Borrower. This Agreement and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Lender shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

12.10 Confidentiality. The terms and conditions set forth in the Confidentiality
Agreement between Lender and Borrower, dated March 9, 2008 and attached hereto
as Exhibit F shall govern the use and disclosure by Lender of any of the Credit
Parties’ confidential information in connection with this Agreement. Lender may
use confidential information regarding the terms of this Agreement and any
Credit Party’s financial results for the development of client databases,
reporting purposes and market analysis so long as Lender does not disclose
Borrower’s identity or the identity of any person associated with Borrower
unless otherwise expressly permitted by such Confidentiality Agreement. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.

12.11 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Lender arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” means January 1, 2010.

“Borrower” is defined in the preamble hereof.

 

- 17 -



--------------------------------------------------------------------------------

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition,
including records of Board minutes, and all computer programs or storage or any
equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or similar governing body and
delivered by such Person to Lender approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Lender may conclusively rely on
such certificate unless and until such Person shall have delivered to Lender a
further certificate canceling or amending such prior certificate, and if such
Person is a foreign corporation such similar resolutions and certificates as may
be required in the applicable foreign jurisdiction.

“Business Day” is any day that is not a Saturday, Sunday or a recognized public
holiday in the United States or France, or a day on which Lender is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Lender’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
greater than 50% of the shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors.

“Closing Date” is the date Lender executes this Agreement as indicated on the
signature page hereof.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes on the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

- 18 -



--------------------------------------------------------------------------------

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Lender pursuant to which Lender
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is the Growth Capital Advance, or any other extension of
credit by Lender for Borrower’s benefit.

“Credit Party” means each of Borrower, Scient’x Groupe, S.A., Scient’x, S.A.,
Surgiview, S.A.S., Scient’x Italia Srl, Scient’x (UK) Limited and Scient’x
Australia Pty Ltd., and the direct or indirect Subsidiaries of each.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300663593, maintained with Silicon Valley Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Final Payment” means a fee (in addition to and not a substitution for any other
payment due hereunder) in the amount of Three Hundred Seventy Five Thousand
Dollars ($375,000).

“Funding Date” is the date on which the Growth Capital Advance is made to or on
account of Borrower.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

- 19 -



--------------------------------------------------------------------------------

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Growth Capital Advance” is the cash advance made under Section 2.1.1(a).

“Guarantor” is any present or future guarantor of the Obligations, including
Scient’x Groupe, S.A., Scient’x, S.A., Scient’x Italia S.r.l., and Scient’x (UK)
Limited.

“IFRS” means the International Financial Reporting Standards maintained by the
International Accounting Standards Board which are in force from time to time.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Interest Only Period” means the period of time commencing on the Funding Date
through the day before the Amortization Date.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person Event” is any circumstance other than death or disability that
results in the Chief Executive Officer or the Chief Financial Officer and Chief
Operating Officer of Scient’x, S.A. not being actively engaged in the management
of Scient’x, S.A., provided that a Key Person Event shall not be deemed to occur
if a replacement for the Chief Executive Officer or Chief Financial Officer and
Chief Operating Officer is hired and approved by the Board of Directors of
Scient’x, S.A. within one hundred and twenty (120) days of the former Chief
Executive Officer or Chief Financial Officer and Chief Operating Officer ceasing
his or her role with Scient’x, S.A.

“Lender” is defined in the preamble hereof.

“Lender Expenses” are all reasonable and documented audit fees and expenses,
costs, and expenses (including reasonable and documented attorneys’ fees and
expenses) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred with
respect to Borrower.

 

- 20 -



--------------------------------------------------------------------------------

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
the Promissory Note, any other note, or notes or guaranties executed by Borrower
or any Credit Party, and any other present or future agreement between any
Credit Party and/or for the benefit of Lender in connection with this Agreement,
all as amended, restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower, Scient’x Groupe, S.A., Scient’x, S.A. or
Surgiview, S.A.S.; or (c) a material adverse change in the business, operations,
or condition (financial or otherwise) of any Credit Party not named in clause
(b) that, in the reasonable judgment of Lender, materially impairs the prospect
of repayment of any portion of the Obligations.

“Maturity Date” is June 1, 2012, or such earlier date as the Growth Capital
Advance or any portion of the Obligations is accelerated, whether by prepayment
or otherwise.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lender Expenses and other amounts that Borrower owes to Lender from
time to time under the Loan Documents or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of any Credit Party assigned to Lender.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State or other relevant competent body of such
Person’s state of formation on a date that is no earlier than thirty (30) days
prior to the Closing Date, and, (a) if such Person is a corporation, its bylaws
in current form, (b) if such Person is a limited liability company, its limited
liability company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), and (d) if such
Person is a foreign corporation, its similar governing documents, each of the
foregoing with all current amendments or modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificates” means the completed certificates delivered to Lender
prior to the Closing Date with respect to the Credit Parties (other than
Scient’x Australia Pty ltd.) and the completed certificate of Scient’x Australia
Pty Ltd. to be delivered to Lender in accordance with Section 6.13.

“Permitted Distributions” means:

(a) purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) in any fiscal year,
provided that at the time of such purchase no Event of Default has occurred and
is continuing;

(b) distributions or dividends consisting solely of a Credit Party’s capital
stock; and

(c) purchases of capital stock in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise in an aggregate amount
not to exceed One Hundred Thousand Dollars ($100,000) or in connection with the
satisfaction of withholding tax obligations.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Lender under this Agreement and any other Loan
Document;

 

- 21 -



--------------------------------------------------------------------------------

(b) any Indebtedness existing on the Closing Date and evidenced by the
financial, automobile, equipment and other leases shown on the Perfection
Certificates;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business, including Indebtedness incurred in the ordinary course of business
with corporate credit cards of up to $100,000;

(e) Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect Borrower against fluctuations in interest rates, currency exchange
rates, or commodity prices, in each case evidenced by agreements approved by
Lender, such approval not to be unreasonably withheld or delayed;

(f) Indebtedness that also constitutes a Permitted Investment;

(g) Indebtedness secured by Permitted Liens;

(h) capitalized leases and purchase money Indebtedness not to exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year secured by
Permitted Liens; and

(i) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder.

“Permitted Investments” are:

(a) Investments existing on the Closing Date;

(b)(i) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agencies or any State maturing within one (1) year from its
acquisition and (ii) commercial paper maturing no more than two (2) years after
its creation and having the highest rating from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc.;

(c) Investments consisting of Collateral Accounts in the name of Borrower or any
Subsidiary so long as Lender has a first priority, perfected security interest
in such Collateral Accounts;

(d) Cash Equivalents;

(e) Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices and entered into in the ordinary course of business,
in each case evidenced by agreements approved by Lender, such approval not to be
unreasonably withheld or delayed;

(f) Investments of cash by any Credit Party in any other Credit Party made in
accordance with Section 2.1.1(a), including the acquisition by Scient’x, S.A. of
shares in its Subsidiaries not currently held by Scient’x, S.A.;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(h) Investments consisting of loans and advances to employees in an aggregate
amount not to exceed $100,000.

 

- 22 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Permitted Investments shall not include, and
Borrower and each Subsidiary is prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an “auction rate
security.”

“Permitted Liens” are:

(a)(i) Liens securing Permitted Indebtedness described under clause (b) of the
definition of “Permitted Indebtedness” or (ii) Liens arising under this
Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which the Person
responsible for such maintains adequate reserves on its Books; provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

(c) Liens (including purchase money liens and liens with respect to capital
leases) (i) on equipment acquired or held by Borrower incurred for financing
such equipment, or (ii) existing on equipment when acquired;

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (i), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

(e) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(f) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not reasonably expected to result in a Material Adverse Change;

(g) leases or subleases of real property granted in the ordinary course of
business if the leases and subleases do not prohibit granting the Lender a
security interest in the Collateral;

(h) non-exclusive licenses of intellectual property granted to third parties in
the ordinary course of business;

(i) Liens of carriers, materialmen, mechanics, landlords, warehousemen,
suppliers, or other Persons that are possessory in nature arising in the
ordinary course of business so long as such Liens attach only to Inventory,
securing liabilities in the aggregate amount not to exceed One Hundred and Fifty
Thousand Dollars ($150,000) and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(j) Liens to secure payment of up to $100,000 of workers’ compensation,
employment insurance, old-age pensions, social security and other like
obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA); and

(k) the following deposits, to the extent made in the ordinary course of
business: deposits to secure the performance of bids, tenders or contracts
(other than for the repayment of borrowed money) or to secure indemnity,
performance or other similar bonds for the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
statutory obligations (other than liens arising under ERISA) or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds, securing an
aggregate outstanding indebtedness of up to $250,000.

 

- 23 -



--------------------------------------------------------------------------------

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” shall be an amount equal to:

(i) for a prepayment made on or prior to May 29, 2010, six percent (6.0%) of the
principal amount of the Growth Capital Advance prepaid;

(ii) for a prepayment made after May 29, 2010, and on or prior to May 29, 2011,
three percent (3.0%) of the principal amount of the Growth Capital Advances
prepaid; or

(iii) for a prepayment made after May 29, 2011, two percent (2.0%) of the
principal amount of the Growth Capital Advances prepaid;

“Promissory Note” means a Promissory Note in substantially the form attached
hereto as Exhibit D.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Scient’x, S.A.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Lender and which is reflected in a written
agreement in a manner and form reasonably acceptable to Lender and approved by
Lender in writing, and (b) to the extent the terms of subordination do not
change adversely to Lender, refinancings, refundings, renewals, amendments or
extensions of any of the foregoing.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

“Transfer” is defined in Section 7.1.

[Balance of Page Intentionally Left Blank]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

BORROWER: SCIENT’X USA, INC. By  

/s/ Oliver Burckhardt

Name:   Oliver Burckhardt Title:   President and CEO

 

LENDER: OXFORD FINANCE CORPORATION By  

/s/ Tim Lex

Name:   Tim Lex Title:   COO

The following Credit Parties acknowledge that Borrower has made certain
representations and warranties in Section 5 in respect of the Credit Parties,
that the Credit Parties have agreed to take certain actions set forth in
Section 6 and refrain from taking certain actions set forth in Section 7, and
that the occurrence of certain circumstances in respect of the Credit Parties
set forth in Section 8 would constitute an Event of Default under the Agreement.

 

SCIENT’X GROUPE, S.A. By:  

/s/ Oliver Burckhardt

Name:  

Oliver Burckhardt

Title:  

Director General



--------------------------------------------------------------------------------

SCIENT’X, S.A. By  

/s/ Oliver Burckhardt

Name:   Oliver Burckhardt Title:   President and Director General SCIENT’X (UK)
LIMITED By  

/s/ Oliver Burckhardt

Name:   Oliver Burckhardt Title:   Director SURGIVIEW, S.A.S. By:   Scient’x,
S.A. Title:   President By:  

/s/ Oliver Burckhardt

Name:   Oliver Burckhardt Title:   President and Directeur General